Citation Nr: 0011037	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-34 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myopic astigmatism, 
claimed as decreased visual acuity.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased original disability 
evaluation for left knee, ligament and meniscal tear, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased original disability 
evaluation for right knee, frayed lateral meniscus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty service from April 1992 to 
September 1995.  

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which, in pertinent part, granted 
service connection and assigned noncompensable ratings for 
left and right knee disabilities; the RO also denied service 
connection for chronic acne and acne scarring, low back pain 
and tinnitus.  The veteran filed a timely notice of 
disagreement (NOD) as to these issues, and was issued a 
statement of the case (SOC) in April 1996.  In January 1997, 
the veteran offered his contentions at a hearing before a 
Hearing Officer (HO) at the VARO.  Later that month, the HO: 
(1) granted an increased rating to 10 percent for the left 
knee disability; (2) denied an increased rating for the right 
knee disability; (3) granted service connection and assigned 
separate 10 percent disability rating for cystic acne and low 
back strain; and (4) confirmed and continued the denial of 
the veteran's claims for service connection for chronic 
bilateral wrist disability, myopic astigmatism and tinnitus.  
The veteran was issued a supplemental statement of the case 
(SSOC) as to his claims for increased ratings for his left 
and right knee disabilities and service connection for 
chronic bilateral wrist disability, myopic astigmatism and 
tinnitus.

In March 1997, the veteran, in essence, sought clarification 
as to why the January 1997 SSOC did not include his claims 
for chronic acne and acne scarring, as well as low back 
disability.  By letter to the veteran, with copy to his 
accredited representative, dated in April 1997, the RO 
explained that the issues of service connection for acne and 
low back strain had been removed from appellate status, since 
service connection was granted by the HO.  It was further 
noted that if there was dissatisfaction with the evaluations 
assigned for these conditions, the veteran should notify the 
RO within 30 days in order to add the issues of increased 
evaluations to his appeal.  To date, the veteran has not 
responded.

The Board remanded this case for additional due process 
consideration and evidentiary development in March 1998.  At 
that time the Board informed the veteran that his claims for 
service connection for acne and low back strain were no 
longer in appellate status inasmuch as the HO had previously 
granted service connection for the benefits sought and a NOD 
had not been received with respect to the compensation levels 
assigned.  See Grantham v. Brown, 114 F.3d 1156 (1997) (the 
veteran's initial NOD as to the logically up-stream element 
of service connectedness does not convey appellate 
jurisdiction over the subsequent and logically down-stream 
element of the compensation level assigned for these 
disabilities).

By rating decision and SSOC issued in May 1998, the RO 
granted an increased disability evaluation to 10 percent for 
service-connected right knee disorder.  The RO confirmed and 
continued the denial of the veteran's remaining claims.  
Following additional development, however, the RO granted 
service connection for right and left carpal tunnel syndrome 
(claimed as bilateral wrist disability) in a July 1998 rating 
decision.  Since the veteran did not withdraw the increased 
rating claim after the grant of a 10 percent evaluation for 
his right knee disorder, the case is still in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant 
is presumed to be seeking the maximum rating allowed).  On 
the other hand, the Board notes that the veteran's claim for 
service connection for bilateral wrist disability is no 
longer in appellate status as the RO granted entitlement to 
the benefit sought in the July 1998 rating decision and the 
veteran has not submitted a timely NOD as to the compensation 
level assigned.  See Grantham, supra.

The Board now considers the veteran's remaining claims 
(listed above), for the first time, on a de novo basis.

The veteran's claims of entitlement to increased disability 
evaluations for left knee, ligament and meniscal tear, and 
right knee, frayed lateral meniscus, are the subject of the 
'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  The veteran has myopia and astigmatism which are 
refractive errors of the eye.

2.  A nexus between the veteran's complaints of tinnitus and 
his period of active duty service has not been demonstrated 
by competent medical evidence.

3.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claim for service connection for tinnitus is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for myopic astigmatism, claimed as decreased visual acuity, 
is without legal merit.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under section 5107(a), the VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Under the applicable criteria, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  For the showing of a chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting the definition of a well-
grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  With regard to a showing of a 
chronic disability in service, the Court concluded in Savage 
that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

Background

A review of the record included the veteran's service medical 
records which included an October 1991 statement of Thomas M. 
Shoaf, O.D., a private optometrist, which shows that the 
veteran had unaided (uncorrected) visual acuity of 20/200 in 
his right eye and 20/100 in his left eye.  His bilateral 
corrected visual acuity was 20/20.  The veteran's November 
1991 enlistment examination reflects that he had a bilateral 
refractive error for which he was wearing hard contacts.  A 
July 1992 clinical record shows that the veteran was 
prescribed Accutane for treatment of his cystic acne.  On 
follow-up examination for Accutane in September 1992, the 
veteran complained of transient blurred vision.  At that 
time, examination of the veteran revealed bilateral visual 
acuity of 20/20.  On examination in the Optometry Clinic in 
January 1993, the veteran was found to have a compound myopic 
astigmatism of both eyes.  His corrected bilateral visual 
acuity was again noted to be 20/20.  He was provided with an 
eyewear prescription at that time.  The veteran was also seen 
by an optometrist in April 1993, as he required tinting of 
his eyewear for outdoor military duties.  In December 1993, 
he was refitted for contacts as he had lost his left lens.  
Again, bilateral visual acuity was noted to be 20/20.  

There was no mention of the presence of tinnitus during the 
veteran's military service.  Attempts by the RO to obtain a 
copy of the veteran's separation examination report have been 
unsuccessful.  The veteran was discharged from active duty 
service in September 1995.

Nonetheless, the veteran was afforded VA in January 1996.  On 
ophthalmologic evaluation, the veteran complained of 
progressive decreased vision since 1991, but stable for the 
prior eight months, progressively worsening floaters in both 
eyes starting about a year prior, right upper fast eyelid 
twitching for the starting 2 months prior, and eye dryness 
since 1992.  Examination of the veteran revealed diagnoses of 
right eyelid twitching (the examiner noted to be unlikely the 
symptom of serious pathology), decreased vision due to 
significant myopia, floaters without posterior vitreal 
detachment (the examiner noted that this symptom is likely 
due to myopic degeneration of the vitreous), lattice 
degeneration of the right eye and subjective dryness/normal 
schimers.  Corrected visual acuity was noted to be 20/15 in 
the right eye and 20/20+ in the left eye.  

On audiological evaluation in January 1996, it was noted that 
the veteran reported minimal noise exposure.  He suspected 
that he may have a hearing loss but did not know what caused 
it.  He reported that he had constant, annoying, high-pitched 
bilateral tinnitus of loudness less than a human voice.  
Examination of the veteran revealed normal sensitivity, 
discrimination, tympanometry and reflexes.

The veteran also presented testimony at a personal hearing 
held by the HO at the local VARO in January 1997.  As to his 
visual acuity, the veteran stated that it began to decline 
in-service because of the side effects of Accutane.  He noted 
that his visual acuity (uncorrected) was 20/200 in the right 
eye and 20/100 in the left eye on entry, and it was stable 
during that period.  The veteran further noted that when he 
was placed on Accutane, his eyesight got really bad in a 
short period of time.  He alleged that his eyes were bad in 
service, even with glasses and he had temporary loss of night 
vision.  The veteran averred that his bilateral visual 
acuity, at the time of the hearing, was 20/625 in the right 
eye and 20/575 in the left eye.  As to tinnitus, the veteran 
stated that the disorder was noted at the time of his 
separation from active duty service.  He further noted that 
he was, in fact, exposed to loud noises in service.  He 
stated that during his period of active duty service, he 
fired an M-16 during basic training, had around 40 hours of 
training on flying a single engine airplane while 
participating in an Air Club at his duty station in New 
Mexico, and rode sports motorcycles.

Treatment records obtained from the veteran's Air Force 
Reserve unit included a May 1997 Report of Medical 
Examination, which notes refractive error of both eyes.  The 
veteran's uncorrected visual acuity was 20/200 in the right 
eye and 20/100 in the left eye.  Corrected bilateral visual 
acuity was noted to be 20/20.

Additional medical records submitted by the veteran show 
treatment for mild dry eyes and bilateral refractive error in 
October 1997.

Analyses

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
there is no evidence that the veteran ever engaged in combat 
with the enemy.  However, the Court has stated that when 
crucial government-held evidence, such as separation 
examination report, are destroyed or otherwise unavailable, 
the Board has a heightened obligation to provide an 
explanation of reasons and bases for its findings and to 
consider the benefit-of-doubt rule under 38 U.S.C.A. § 
5107(b) (West 1991). See Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991); see also O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

I.  Myopic Astigmatism

With regard to the claim for entitlement to service 
connection for decreased visual acuity, the Board observes 
that the veteran's service and post-service medical records 
clearly show that it results from myopia and astigmatism.  
Myopia is an error of refraction; and astigmatism is the 
unequal curvature of the refractive surfaces of the eye.  
Dorland's Illustrated Medical Dictionary, 159, 1092 (28th ed. 
1994).  Refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 3.303(c) 
(1999).  Therefore, as the law is dispositive in this case, 
the claim for service connection for decreased visual acuity, 
i.e. myopic astigmatism, should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board also notes that the veteran has not submitted any 
competent evidence of a current eye disorder, which is not a 
refractive error, or competent evidence relating any such 
disorder to service; nor has he referred to the existence of 
any such evidence.  Moreover, the veteran averment that he 
suffered a decrease in bilateral visual acuity secondary to 
Accutane prescribed during service is also without merit.  
The Board does not doubt that the veteran, a Pharmacy 
Technician both in-service and as a civilian, is competent as 
to advise that decreased visual acuity is a side effect of 
Accutane.  However, the various optometric and ophthalmologic 
examination reports of record clearly show that his bilateral 
visual acuity has been at least 20/20 in service and 
thereafter.  Thus, any claim for entitlement to service 
connection for decreased visual acuity due to a cause, other 
than a refractive error of the eye, is not well-grounded; and 
the VA has no duty to assist in the development of such a 
claim.  38 U.S.C.A. § 5107 (West 1991).

II.  Tinnitus

As to the veteran's claim for service connection for 
tinnitus, the Board observes that the veteran has provided 
testimony, under penalty of perjury, as to his exposure to 
loud noises during his period of active duty service.  
Nevertheless, in order for a claim to be well grounded, there 
must be competent evidence of current disability, objective 
evidence of the incurrence or aggravation of a disease or 
injury during service, and a nexus between the in-service 
injury or disease and the current disability.  See Savage, 
supra.  After a contemporaneous review of the evidence of 
record, it is found that the veteran's claim of entitlement 
to service connection for tinnitus is not well grounded.  
Although the veteran's service medical records do not mention 
the presence of tinnitus, the veteran avers that he 
complained about the condition on examination at discharge.  
Unfortunately, the RO's efforts to obtain a copy of his 
separation examination have proved unsuccessful.  While the 
veteran and his representative aver that service connection 
is warranted, by virtue of the veteran's alleged exposure to 
M-16 fire during basic training, 40 hours of training on 
flying a single engine airplane while participating in an Air 
Club at his duty station in New Mexico, and riding sports 
motorcycles in service, the Board notes that the Court has 
held that in order to be well grounded, a claim must be 
supported by competent evidence, not just allegations.  
Tirpak, supra.  Lay parties are not competent to provide 
probative evidence as to matters requiring the expertise 
derived from specialized medical education and training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although the veteran complained of tinnitus on VA examination 
in January 1996, there is no competent medical opinion of 
record establishing a nexus between his current tinnitus and 
his period of active duty service.  Indeed, the January 1996 
VA examiner noted that the veteran reported minimal noise 
exposure.  Therefore, it is the finding of the Board that the 
veteran's claim of entitlement to service connection for 
tinnitus is not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his tinnitus claim 
well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991) as to the veteran's claim for service connection 
for tinnitus.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for myopic astigmatism is denied.

The claim for entitlement to service connection tinnitus is 
denied as not well grounded.


REMAND

The veteran's claims for disability evaluations in excess of 
10 percent for his service-connected left and right knee 
disorders are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that he has 
presented claims which are plausible.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); compare Glover v. West, 
185 F.3d 1328 (Fed. Cir. 1999).

As a preliminary matter, the Board observes that the Court 
has recently held that there is a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Court noted that a 
claim for increased rating is a new claim, which is based 
upon facts different from those relied upon in a prior final 
denial of the veteran's claim.  Original claims are, as 
matter of law, those placed into appellate status by virtue 
of a NOD expressing disagreement with the initial rating 
awards and never ultimately resolved until the Board decision 
on appeal.  See Fenderson at 125 (citations omitted).  Both 
of the issues before the Board involve initial ratings.  
Thus, it will be incumbent upon the RO to review the entire 
evidentiary record, rather than the veteran's most recent VA 
examination, and to re-adjudicate the veteran's increased 
rating claim in accordance with Fenderson prior to any 
further consideration of this issue by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This will include 
consideration of whether the veteran is entitled to 'staged' 
ratings for separate periods of time based upon the facts 
found.  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).

However, in view of the factual situation presented, it is 
the Board's opinion that, before the RO undertakes to re-
adjudicate the veteran's claims, additional development of 
the record will be required.  Under 38 U.S.C.A. § 5107(a) 
(West 1991) VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim, including 
obtaining VA examinations which are adequate for 
adjudication, as well as the duty to obtain all relevant 
treatment records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms, to include the effect 
of pain upon function.  Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

In the instant case, the Board observes that the veteran's 
service-connected left and right knee disorders have not been 
evaluated for compensation and pension purposes since January 
1996, almost 4 years ago, and that medical evidence submitted 
since that time is inadequate for the purpose of determining 
the nature and severity of these disabilities.  For example, 
although the veteran's recent treatment records reflect an 
increase in right knee disability due to pain, appropriate 
range of motion studies were not provided.  See Johnson, 
supra; see also Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (where an appellant claims a condition is worse than 
when "originally rated," and the available evidence is "too 
old" for an adequate evaluation of the appellant's current 
condition, VA's duty to assist includes providing a new 
examination).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected left 
and right knee disorders, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Once the above-mentioned information 
has been ascertained, positive or 
negative, the RO must schedule the 
veteran for examination by an appropriate 
VA orthopedic specialist in order to 
determine the nature and extent of his 
service-connected left knee, ligament and 
meniscal tear, and right knee, frayed 
lateral meniscus.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by each specialist prior to his or her 
examination of the veteran.  X-rays, 
laboratory test, range of motion studies 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  The specialist must render 
objective clinical findings concerning 
the severity of each of the veteran's 
service-connected knee disorders, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The specialist must also 
comment on the effect that the veteran's 
bilateral knee disorders have on his 
ordinary activity, as well as his ability 
to procure and maintain employment.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's increased disability 
evaluations for service-connected left 
knee, ligament and meniscal tear, and 
right knee, frayed lateral meniscus, with 
special attention being made to the 
additional evidence obtained or 
submitted.

In this regard, the Board reminds the RO 
that the VA's Office of General Counsel 
has determined that where there is 
evidence of arthritis and instability of 
the knee, separate disability evaluations 
may be assigned under 38 C.F.R. Part 4, 
Diagnostic Codes 5003 and 5257 (1999).  
See VAOPGCPREC 23- 97 (O.G.C. Prec. Op. 
23-97), 62 Fed. Reg. 230 (1997).

5.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals






- 16 -




- 1 -


